Name: 2013/765/EU: Commission Implementing Decision of 13Ã December 2013 amending the recognition of Det Norske Veritas pursuant to Regulation (EC) NoÃ 391/2009 of the European Parliament and of the Council on common rules and standards for ship inspection and survey organisations (notified under document C(2013) 8876) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: maritime and inland waterway transport;  transport policy
 Date Published: 2013-12-17

 17.12.2013 EN Official Journal of the European Union L 338/107 COMMISSION IMPLEMENTING DECISION of 13 December 2013 amending the recognition of Det Norske Veritas pursuant to Regulation (EC) No 391/2009 of the European Parliament and of the Council on common rules and standards for ship inspection and survey organisations (notified under document C(2013) 8876) (Text with EEA relevance) (2013/765/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 391/2009 of the European Parliament and of the Council of 23 April 2009 on common rules and standards for ship inspection and survey organisations (1), and in particular Article 4(1) and Article 16 thereof, Whereas: (1) Pursuant to Article 16(1) of Regulation (EC) No 391/2009, the Commission is to verify that the holder of the recognition granted in accordance with Article 2(c) and Article 4(3) of that Regulation is the relevant legal entity within the organisation to which the provisions of that Regulation apply. If that is not the case, the Commission is to take a decision amending that recognition. (2) The recognitions of the two organisations Det Norske Veritas and Germanischer Lloyd (the Parties) were granted in 1995 under Council Directive 94/57/EC (2). (3) Pursuant to Article 15(1) of Regulation (EC) No 391/2009, the Parties retained their respective recognitions at the entry into force of that Regulation. (4) The initial recognition of Det Norske Veritas was granted to the legal entity DNV Classification AS, later on renamed DNV AS, which operated under the non-operational entity DNV Group AS, financially controlled by the non-profit foundation Stiftelsen Det Norske Veritas (SDNV), established in Norway. (5) The initial recognition of Germanischer Lloyd was granted to the legal entity Germanischer Lloyd AG, later on established as Germanischer Lloyd SE (GL SE), which operated under the non-operational entity GL Group, financially controlled by the holding Mayfair, established in Germany. (6) On 10 June 2013, the Commission received a notification of a proposed concentration pursuant to Article 4 of Council Regulation (EC) No 139/2004 (3) by which SDNV acquires, within the meaning of Article 3(1)(b) of that Regulation, sole control of GL SE and combines it with its subsidiary DNV Group AS, thereafter to be renamed DNV GL Group AS. (7) On 15 July 2013, the Commission adopted a decision pursuant to Article 6(1)(b) of the Merger Regulation to not oppose the concentration, referred to as Case COMP/M.6885  SDNV/Germanischer Lloyd, and to declare it compatible with the internal market. (8) The non-operational entity DNV GL Group AS, established in Norway, became effective on 12 September 2013. The Parties informed the Commission that, until the start of joint operations, the legacy organisations DNV AS and GL SE continued to exist and to operate independently under the umbrella of DNV GL Group AS in accordance with their respective legacy rules, procedures and systems. (9) The ownership of GL SE was transferred to DNV AS, thereafter renamed DNV GL AS. From this moment, which marks the commencement of joint operations, DNV GL AS, with its subsidiaries, is responsible for all classification and certification activities falling within the scope of Regulation (EC) No 391/2009. DNV GL AS is therefore the relevant parent entity of all legal entities that constitute the recognised organisation, and to which the recognition should be granted. (10) Conversely, GL SE is no longer the relevant parent entity of the organisation, to which the provisions of Regulation (EC) No 391/2009 should apply. Therefore, its recognition pursuant to Article 4 of that Regulation should cease. (11) The information supplied to the Commission by the Parties indicates that, from the start of joint operations and until a common production system is in place, existing ships and ongoing projects should be handled separately, according to the legacy rules, procedures and systems of DNV AS and GL SE respectively. Functions and systems should be gradually integrated to ensure continuous compliance with the obligations and criteria of Regulation (EC) No 391/2009. (12) The measures provided for in this Decision are in accordance with the opinion of the Committee on Safe Seas and the Prevention of Pollution from Ships established by Regulation (EC) No 2099/2002 of the European Parliament and of the Council (4), HAS ADOPTED THIS DECISION: Article 1 The holder of the recognition granted to Det Norske Veritas shall be, from the date of entry into force of this Decision, DNV GL AS, which is the parent entity of all legal entities that constitute the recognised organisation for the purpose of Regulation (EC) No 391/2009. Due to the transfer of ownership of GL SE to DNV GL AS, the recognition of Germanischer Lloyd, initially granted to GL SE, ceases to apply. Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 December 2013. For the Commission Siim KALLAS Vice-President (1) OJ L 131, 28.5.2009, p. 11. (2) Council Directive 94/57/EC of 22 November 1994 on common rules and standards for ship inspection and survey organizations and for the relevant activities of maritime administrations (OJ L 319, 12.12.1994, p. 20). (3) Council Regulation (EC) No 139/2004 of 20 January 2004 on the control of concentrations between undertakings (the EC Merger Regulation) (OJ L 24, 29.1.2004, p. 1). (4) Regulation (EC) No 2099/2002 of the European Parliament and of the Council of 5 November 2002 establishing a Committee on Safe Seas and the Prevention of Pollution from Ships (COSS) and amending the Regulations on maritime safety and the prevention of pollution from ships (OJ L 324, 29.11.2002, p. 1).